Citation Nr: 1625669	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to April 1968, and from April 1968 to December 1971.  He died on February [redacted], 2000.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision reopened the claim to service connection for cause of the Veteran's death, which had been finally denied by the Board in an unappealed September 2002 decision.  The RO then denied the reopened claim.  The appellant filed a Notice of Disagreement in March 2011.  The RO issued a Statement of the Case (SOC) in March 2012, in response to which the Appellant filed a Substantive Appeal (VA Form 9) in May 2012.  

In October 2014, the Board reopened the claim to service connection for the cause of the Veteran's death, and remanded the claim for additional medical inquiry.  The issue is again before the Board for appellate consideration.   

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been included in the record since the December 2015 Supplemental Statement of the Case.  


FINDINGS OF FACT

1.  The Veteran's death certificate states that the Veteran died on February [redacted], 2000 from liver failure due to liver cancer from metastatic colon cancer.  

2.  The Veteran had active service in the Republic of Vietnam between February and December 1971.

3.  The evidence of record does not indicate that the Veteran had cancer during service or within one year of discharge from service.  

4.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder at 50 percent disabling, and for right ear cyst and left middle finger fracture residuals, both rated as noncompensable.  

5.  The evidence is in equipoise regarding whether the Veteran's fatal metastatic colon cancer related to presumed exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

A disability incurred in service caused death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder rated as 50 percent disabling, and for finger and skin disorders, each rated as noncompensable.  The appellant's claim is not based on the Veteran's service-connected disorders.  Rather, she claims that the Veteran's exposure to herbicides while serving in Vietnam caused the colon cancer which led to his death in February 2000.  


	Law and Regulations

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Colon cancer is not among the diseases listed under 38 C.F.R. § 3.309(a).  

Colon cancer is not listed under 38 C.F.R. §§ 3.307, 3.309(e) either.  Under these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Analysis

In this matter, the evidence of record consists of a death certificate, VA and private treatment records, an October 2002 private medical opinion from the Veteran's treating physician (a cancer specialist), a VA examination report and opinion dated in February 2012, a November 2015 VA addendum opinion, and lay assertions from the appellant.    

The death certificate, private treatment records, and private medical opinion each document that the Veteran died from metastatic colon cancer, which spread to his liver and lungs.  This evidence indicates an initial diagnosis of metastatic colon cancer in 1997, and treatment for the disease until death in February 2000.  As colon cancer is not a listed disease under 38 C.F.R. §§ 3.309(a) or (e), presumptive service connection for colon cancer is not warranted here.  Furthermore, a presumptive service connection finding for lung cancer would not be warranted under 38 C.F.R. § 3.309(e) inasmuch as the primary cancer in the Veteran's colon caused the cancer in his lungs.  See Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97 (metastasis represents the progress of the non-service-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure).

However, on the issue of whether the Veteran's colon cancer directly related to service - in particular his service in Vietnam and the presumed exposure to herbicides there - the evidence is in equipoise.  See Combee, supra.  On the one hand, certain evidence of record counters the appellant's theory of causation here.  The VA examiner who wrote the February 2012 report and November 2015 addendum report concluded that the Veteran's colon cancer likely did not relate to service and exposure to herbicides.  On the other hand, certain other evidence tends to support the appellant's theory of causation here, or at least move the evidence into equipoise on the issue.  In an October 2002 letter to VA, the Veteran's treating oncologist provided a forceful opinion in support of the appellant's claim, stating that "it is more than likely that [the Veteran's] colorectal cancer and his ultimate death from that disease were the direct result of his exposure to Agent Orange during his tour of duty in Vietnam."  In support of the opinion, the examiner described the Veteran's medical history, noted his familiarity with the Veteran's cancer and treatment, and cited a study which indicated a link between herbicides and colon cancer.  The Board finds this opinion of probative value because the treating physician demonstrated a familiarity with the Veteran's case, demonstrated expertise as an oncologist, and explained his findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Board further notes that, the VA examiner's negative conclusions notwithstanding, the entirety of the February 2012 and November 2015 reports tends to raise doubt about the decision to deny benefits here.  Specifically, the VA examiner discussed two expert views of the precise issue here - whether herbicide exposure leads to higher risk of colon cancer.  The examiner discussed a report whose conclusions tended to challenge the appellant's claim, issued by the Institute of Medicine of the National Academy of Sciences.  And the examiner discussed another report - also cited by the private oncologist - published in the American Journal of Epidemiology, which tends to favor the appellant's theory that herbicides exposure increases the risk of colon cancer to those exposed to its chemicals.  The respective reports/studies detail medical, scientific, and statistical information that will not be analyzed in this decision.  The important point for the Board is that the detailed discussion of these differing studies tends to create doubt around the VA examiner's negative opinions.  The Board is left with the impression that, when considering the opposing professional medical studies, it is as likely as not that herbicide chemicals related to the development of the Veteran's colon cancer.  The upshot is that the medical evidence of record does not preponderate against the appellant's assertion regarding direct service connection.  See Alemany, supra.  This is particularly true given the November 2015 addendum report's closing remark that, "it is within the realm of medical probability that an individual, such as this veteran, could have developed colorectal cancer as a result of exposure to Agent Orange."














This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding the issue of whether herbicides exposure in Vietnam related to the colorectal cancer that caused the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


